Case 3:19-cv-03046-LB Document 7 Filed 06/03/19 Page 1 of 4
DocuSign Envelope ID: 86CFA0F2-921C-4F60-B4FD-D07B4F2F1839
                           Case 3:19-cv-03046-LB Document 7 Filed 06/03/19 Page 2 of 4



       1             I, Ahmed Wadsworth, declare as follows:

       2             1.      I am over the age of 18.

       3             2.      I live and work in Los Angeles, California.

       4             3.      I am a plaintiff in the above-captioned case.

       5             4.      I started working as a courier for Postmates around June 2016.

       6             5.      I still work as a courier for Postmates.

       7             6.      When I signed up to be a courier, I had to sign a contract that Postmates provided

       8    me.

       9             7.      Periodically, Postmates would issue a new contract that I was required to sign to
     10     continue working.

     11              8.      I typically work an average of 50 to 55 hours per week for Postmates.

     12              9.      On numerous occasions, I performed courier services for seven consecutive days

     13     in a workweek for Postmates.

     14              10.     I have never formed a corporation, LLC, or other business entity of any kind in

     15     relation to courier services.

     16              11.     I have never obtained any license, certification, or permit related to working as a

     17     courier (other than my driver’s license).

     18              12.     I have never independently placed an advertisement to obtain work as a courier.

     19              13.     While working as a Postmates courier, Postmates sent me delivery requests through

     20     the Postmates Fleet App. After receiving an order on the App, I picked up the order from the

     21     merchant and delivered it to the Postmates customer on behalf of Postmates.

     22              14.     Customers did not pay me directly. Customers paid for the order and the delivery

     23     service through the Postmates App.

     24              15.     Postmates then paid me for each delivery that I completed on its behalf.

     25              16.     Postmates did not guarantee me a minimum hourly wage.

     26

     27

     28

                                        DECLARATION OF AHMED WADSWORTH
                                               CASE NO. 3:19-cv-03046
DocuSign Envelope ID: 86CFA0F2-921C-4F60-B4FD-D07B4F2F1839
                            Case 3:19-cv-03046-LB Document 7 Filed 06/03/19 Page 3 of 4



       1              17.     Postmates did not pay me more than its standard pay for each delivery when I

       2    worked more than 40 hours in a week, more than eight hours in a day, or seven consecutive days

       3    in a workweek.

       4

       5              I affirm that the foregoing is true under penalty of perjury under the laws of the United

       6    States.

       7
                                 6/3/2019            Los Angeles           CA
       8              Signed on _________________ in ___________________, ___________________.

       9
     10                                                           _________________________

     11                                                           Ahmed Wadsworth

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                        DECLARATION OF AHMED WADSWORTH
                                               CASE NO. 3:19-cv-03046
                Case 3:19-cv-03046-LB Document 7 Filed 06/03/19 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2          I certify that I shall cause the foregoing document to be served on Postmates Inc. at its
 3   headquarters at 201 Third Street, Suite 200, San Francisco, California 94103.
 4
            Dated: June 3, 2019                           /s/ Keith A. Custis
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                             DECLARATION OF AHMED WADSWORTH
                                    CASE NO. 3:19-cv-03046
